               Case: 5:20-cv-00877-BYP Doc #: 6 Filed: 06/10/20 1 of 1. PageID #: 21

Approved.
/s/ Benita Y. Pearson on 6/10/2020
United States District Judge
                                 IN THE UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION

        COURTNEY MIZER                                 )
        2168 Kevin Court NE                            )
        New Philadelphia, OH 44663                     )
                                                       )
               Plaintiff,                              )
                                                       )    Case No. 5:20-cv-00877-BYP
               v.                                      )
                                                       )
        QUALIA COLLECTION SERVICES                     )
        1444 N McDowell Boulevard                      )
        Petaluma, CA 94954                             )
                                                       )
               Defendant.                              )

                                  NOTICE OF VOLUNTARY DISMISSAL

               Plaintiff, COURTNEY MIZER, (“Plaintiff”), through her attorney, Jack S. Malkin, Esq.,

        pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily dismisses this case, with

        prejudice, against Defendant, QUALIA COLLECTION SERVICES.




                                             RESPECTFULLY SUBMITTED,



        June 9, 2020                         By:_/s/ Jack S. Malkin_____
                                                    Jack S. Malkin, Esq.
                                                    Ohio Bar Number: 0034018
                                                    20600 Chagrin Blvd., Suite 750
                                                    Shaker Heights, OH 44122
                                                    Tel: 216-751-7708
                                                    jmalkin23@hotmail.com
                                                    Attorney for Plaintiff




                                                       1
